PER CURIAM.
Although the evidence does not support the husband’s claim that all of the sums paid towards the purchase of the entireties property in Seminole County came from his separate funds unconnected with the marital relationship, it does appear, without dispute, that the substantial down payment made by the husband came from a source unconnected with the marital relationship and that, therefore, the trial court erred in denying the husband’s claim for a special equity in this property. Accordingly, the judgment of dissolution is reversed in respect to the denial of the husband’s special equity in this property and affirmed in all other respects. The case is remanded to the trial court for a determination of the husband’s special equity in accordance with Landay v. Landay, 429 So.2d 1197 (Fla.1983).
Affirmed in part; reversed in part and remanded.